UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 NICHOLAS GELETA,                              )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )    Civil Case No. 06-1822 (RJL)
                                               )
 ADRIAN M. FENTY,                              )
                                               )
                     Defendant.                )

                                  FINAL JUDGMENT

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

12 h---February, 2010, hereby
   day of

      ORDERED that the defendant's Motion for Summary Judgment [# 25] is

GRANTED, and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.
                                                          to




                                                   RICHARDi
                                                   United States District Judge